Citation Nr: 0212454	
Decision Date: 09/19/02    Archive Date: 09/26/02

DOCKET NO.  00-21 554	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

Entitlement to an evaluation in excess of 30 percent for 
nephrolithiasis, recurrent with papillitis.

Entitlement to an evaluation in excess of 10 percent for a 
duodenal ulcer.

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from August 1946 to April 
1948, from February 1951 to February 1954, and from April 
1954 to February 1970.  His awards and decorations include a 
Purple Heart, and he retired with over 20 years of honorable 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Muskogee, 
Oklahoma, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran has recurrent nephrolithiasis with attacks of 
urinary tract infection; there is no evidence of albuminuria 
or edema, or definite decrease in kidney function, or 
hypertension that is at least 40 percent disabling under 
diagnostic code 7101 

2.  The symptomatology of the veteran's duodenal ulcer more 
nearly resembles that of a mild duodenal ulcer with recurring 
symptoms once or twice a year.  

3.  The symptoms of the veteran's lumbar strain include 
occasional pain on motion, with no more than slight 
limitation of the range of motion.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to an evaluation in excess 
of 30 percent for nephrolithiasis, recurrent with papillitis, 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.115a, 4.115b, Code 7508, 
7509 (2001).  

2.  The criteria for entitlement to an evaluation in excess 
of 10 percent for duodenal ulcer have not been met.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.7, 4.114, Code 7305 (2001). 

3.  The criteria for entitlement to an evaluation in excess 
of 10 percent for lumbar strain with degenerative changes 
have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.7, 4.40, 4.51, 4.59, 4.71a, Codes 
5003, 5292, 5295 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that the evaluations for his service 
connected nephrolithiasis, duodenal ulcer, and lumbar strain 
are each insufficient to reflect their current levels of 
severity.  The veteran argues that he should have at least a 
40 percent evaluation for nephrolithiasis.  He also argues 
that 20 percent evaluations are deserved for his duodenal 
ulcer and lumbar strain.  The veteran states that the reason 
he does not have more symptoms involving his low back is that 
he takes care to avoid activities that would strain his back.  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  VA also has a duty to assist the veteran 
in obtaining evidence necessary to substantiate a claim.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, 2096-2098 (2000) (to be codified as 
amended at 38 U.S.C. § 5102 and 5103 (West 1991 & Supp. 
2001); 66 Fed. Reg. 45630-32 (Aug. 29, 2001) (codified as 
amended at 38 C.F.R. § 3.159).  The Board finds that these 
duties have both been met.  The veteran received timely 
notice of the decision on appeal, and he has been provided 
with a Statement of the Case and Supplemental Statements of 
the Case that contain the laws and regulations concerning his 
claim, the rating code governing the evaluation of his 
disabilities, and an explanation of the reasons and bases for 
the denial of his claim, which also indicated what evidence 
was needed to prevail.  The veteran has been afforded a VA 
fee basis examination of his service connected disabilities.  
The only records that have been identified by the veteran and 
his representative are treatment records from the Oklahoma 
City, Oklahoma, VA Medical Center (VAMC).  These were first 
identified and obtained after receipt of the veteran's 
January 2000 claim.  This claim was received on a VA Form 21-
4138 that had been modified to include an area to list all 
treatment sources.  The only source listed was the Oklahoma 
City VAMC.  If the veteran has received any private treatment 
for his disabilities, he did not take this opportunity to 
inform VA.  Additional records from the Oklahoma City VAMC 
were obtained after the receipt of the October 2000 
substantive appeal, in which the veteran informed the VA that 
he had received additional treatment.  The veteran was 
contacted by letter in March 2002, and provided with an 
additional opportunity to submit evidence before his claim 
was forwarded to the Board.  He did not reply to this letter.  
As the Board has obtained all records identified by the 
veteran, and he has not responded to requests for additional 
evidence, the Board must conclude that the duties to notify 
and assist have been completed.  Furthermore, VA indicated 
that it would obtain records from VA sources.  Again, in this 
case there were no other sources of evidence.  Therefore, the 
Board finds that a remand or other development would serve no 
useful purpose for these issues.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Any "error" to the veteran resulting from this decision 
does not affect the merits of his claim or substantive 
rights, for the reasons discussed above, and is therefore, 
harmless.  See 38 C.F.R. § 20.1102 (2001).  

The evaluation of service-connected disabilities is based on 
the average impairment of earning capacity they produce, as 
determined by considering current symptomatology in the light 
of appropriate rating criteria.  38 U.S.C.A. § 1155.  
Consideration is given to the potential application of the 
various provisions of 38 C.F.R. Parts 3 and 4, whether or not 
they are raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  In addition, the entire 
history of the veteran's disability is also considered.  
Consideration must be given to the ability of the veteran to 
function under the ordinary conditions of daily life.  38 
C.F.R. § 4.10.  If there is a question as to which of two 
evaluations should apply, the higher rating is assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, see 38 C.F.R. § 4.2, the regulations do 
not give past medical reports precedence over current 
findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Pertinent law states that when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b) (West 1991 & Supp. 2001).  

Nephrolithiasis

Entitlement to service connection for ureterolithiasis, post-
operative, was established in a June 1970 rating decision.  A 
zero percent evaluation was assigned for this disability.  In 
August 1978, the diagnosis for the veteran's disability was 
changed to nephrolithiasis, recurrent, with papillitis, and 
the evaluation was increased to the current 30 percent 
rating.  

Diseases of the genitourinary system result in disabilities 
related to renal or voiding dysfunctions, infections, or a 
combination of these.  When diagnostic codes refer to these 
specific areas of dysfunction, only the predominant area of 
dysfunction shall be considered for rating purposes.  Voiding 
dysfunctions are evaluated according to urine leakage, 
frequency, or obstructed voiding.  38 C.F.R. § 4.115a.

Nephrolithiasis is to be rated as hydronephrosis.  However, 
if there is recurrent stone formation requiring one or more 
of diet therapy, drug therapy, or invasive or non-invasive 
procedures more than two times a year, then a 30 percent 
evaluation is merited.  38 C.F.R. § 4.115b, Code 7508.  

Hydronephrosis that is manifested by only an occasional 
attack of colic, not infected and not requiring catheter 
drainage is evaluated as 10 percent disabling.  Frequent 
attacks of colic requiring catheter drainage are evaluated as 
20 percent disabling.  Frequent attacks of colic with 
infection (pyonephrosis), and impairment of kidney function 
is evaluated as 30 percent disabling.  Severe hydronephrosis 
is evaluated under the rating code for renal dysfunction.  
38 C.F.R. § 4.115b, Code 7509.  

Renal dysfunction requiring regular dialysis, or precluding 
more than sedentary activity from one of the following: 
persistent edema and albuminuria, or BUN more than 80 mg%, or 
creatinine more than 8 mg%, or markedly decreased function of 
kidney or other organ systems, especially cardiovascular, 
warrants a 100 percent evaluation.  Persistent edema and 
albuminuria with BUN 40 to 80 mg%, or creatinine 4 to 8 mg%, 
or generalized poor health characterized by lethargy, 
weakness, anorexia, weight loss, or limitation of exertion is 
evaluated as 80 percent disabling.  Constant albuminuria with 
some edema, or definite decrease in kidney function, or 
hypertension that is at least 40 percent disabling under 
diagnostic code 7101 is evaluated as 60 percent disabling.  
38 C.F.R. § 4.115a.  

VA treatment records from April 1999 show that the veteran 
has a diagnosis of hypertension.  His blood pressure was 
147/87.  July 1999 records state that his hypertension was 
stable.  BUN was 10 mg.  His blood pressure was 154/86 in 
October 1999.  January 2000 records note a history of kidney 
stones.  The veteran reported recently passing a stone with 
hematuria.  His hypertension was stable.  

The veteran was afforded a VA examination of his disabilities 
in April 2000.  He had a history of recurrent kidney stones, 
with two surgeries to remove those stones.  The veteran did 
not recall when those surgeries were performed.  He urinated 
eight times each day, with a couple of hours between each 
time.  The veteran also had to urinate about three times each 
night.  He stated that he did not have any problems starting 
urination, but he did have a weak flow.  There was no 
incontinence, recurrent urinary tract infection, bladder 
stones, or kidney pain.  He did not require a urinary 
catheterization or dilation.  The veteran was not on 
dialysis.  On examination, his blood pressure was 172/80, 
170/80, and 170/80.  The veteran was on medication for high 
blood pressure.  Laboratory tests showed that BUN was 12 mg, 
creatinine was 0.9, and albumin was 3.9.  An  X-ray study 
showed evidence of calcification in the upper pole of the 
left kidney, which was consistent with his history of 
previous nephrolithiasis with recurrent papillitis.  There 
was no evidence of calcification in the remaining kidney.  
The diagnoses continued to be recurrent nephrolithiasis with 
papillitis.  

VA treatment records from August 2000 show that the veteran 
was seen for a follow-up visit related to hypertension and 
colon carcinoma.  These records state that the veteran had a 
history of kidney stones, and reported the recent passing of 
a stone with hematuria.  His blood pressure was 143/72.  
After laboratory tests were conducted, the assessment was 
urinary tract infection.  He was to be placed on antibiotics.  
Additional August 2000 records show that the veteran had 
finished his antibiotics, and that he did not have any 
urinary complaints.  The veteran's blood pressure was 159/88.  
The assessment was urinary tract infection, improved.  He was 
provided with additional medication.  

September 2000 records show that the medication for the 
urinary tract infection was changed.  His blood pressure was 
129/79.  October 2000 records state that the veteran remained 
asymptomatic, and that there was no need for further 
treatment.  

The Board finds that entitlement to an evaluation in excess 
of 30 percent for recurrent nephrolithiasis is not warranted.  
The veteran is already in receipt of a 30 percent evaluation, 
which is the highest available under the rating codes for 
nephrolithiasis and hydronephrosis.  38 C.F.R. § 4.115b, Code 
7508, 7509.  Therefore, the next highest evaluation available 
to the veteran is the 60 percent rating under the criteria 
for renal dysfunction.  However, the evidence is completely 
negative for any indication that he meets these criteria.  
The evidence does show that the veteran passed two kidney 
stones with hematuria in 2000.  He also experienced a urinary 
tract infection in August 2000, which had ended by October 
2000.  However, there is no evidence of any decrease in 
kidney function.  There is no diagnosis of albuminuria or 
findings of edema.  The laboratory readings for BUN and 
creatine have been far below that required for a higher 
evaluation.  Finally, the veteran's blood pressure readings 
have also been far below the reading of diastolic pressure of 
120 required for a 40 percent evaluation under 38 C.F.R. 
§ 4.104, Code 7101.  Therefore, as the veteran has not met 
any of the criteria for an evaluation in excess of 30 
percent, entitlement to a higher rating for his recurrent 
nephrolithiasis is not demonstrated.  38 C.F.R. §§ 4.115a, 
4.115b, Code 7508, 7509.  

Duodenal Ulcer

Entitlement to service connection for an inactive duodenal 
ulcer was established in a June 1970 rating decision.  A zero 
percent evaluation was assigned for this disability.  An 
August 1982 rating decision increased the evaluation for this 
disability to the current 10 percent rating.  

A severe duodenal ulcer is manifested by symptomatology 
including pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, with manifestations of anemia and weight loss 
productive of definite impairment of health, and is evaluated 
as 60 percent disabling.  A moderately severe duodenal ulcer 
is manifested by symptomatology that is less than severe, but 
with impairment of health manifested by anemia and weight 
loss, or recurrent incapacitating episodes averaging 10 days 
or more in duration at least four or more times a year, and 
is evaluated as 40 percent disabling.  A moderate duodenal 
ulcer has recurring episodes of severe symptoms two or three 
times a year averaging 10 days in duration, or has continuous 
moderate manifestations, and merits a 20 percent evaluation.  
A mild duodenal ulcer with recurring symptoms once or twice a 
year merits a continuation of the 10 percent evaluation 
currently in effect.  38 C.F.R. § 4.114, Code 7305.  

April 1999 VA treatment records show that the veteran had a 
history of peptic ulcer disease.  He complained of reflux 
symptoms, especially at bed time or after a spicy meal.  
These were relieved with over the counter medication.  The 
veteran reported a two day episode of diarrhea a week 
previously.  There was no blood or fever, and the episode had 
resolved.  There was no abdominal pain, and no black tarry 
stools.  

At the April 2000 VA fee basis examination, the veteran 
reported that his ulcer was first diagnosed in 1963, and he 
had been hospitalized for bleeding at that time.  He had not 
experienced any weight change, and he did not have any nausea 
or vomiting.  There was some dull stomach pain right below 
his rib cage.  The veteran reported occasional constipation.  
He did not vomit up blood.  He stated that on one occasion 
several years ago he passed a black colored stool, but that 
happened only once.  He currently took medication just before 
bedtime.  On examination, the veteran's abdomen was soft and 
non-tender.  There were no masses.  Bowel sounds were present 
in all four quadrants.  An X-ray study revealed a normal 
appearing bowel gas pattern with stool present in the sigmoid 
colon.  The diagnoses included duodenal ulcer.  

The Board finds that the criteria for an increased evaluation 
for duodenal ulcer have not been met.  There is no evidence 
to show that the veteran experiences severe symptoms two or 
three times a year for any duration.  The record shows that 
the veteran experienced few symptoms attributable to his 
duodenal ulcer between 1999 and 2000.  He reported only a 
single two day episode of diarrhea during this period.  The 
veteran denied abdominal pain in April 1999.  He has 
complaints of reflux at night or after a spicy meal, and he 
complained of a dull pain below the rib cage in April 2000, 
although his abdomen was nontender on examination.  
Furthermore, the Board finds that the symptoms of reflux and 
subjective pain more nearly resemble those of a mild duodenal 
ulcer.  Therefore, entitlement to an evaluation in excess of 
10 percent is not warranted.  38 C.F.R. § 4.114, Code 7305.  

Lumbar Strain

Entitlement to service connection for lumbar strain was 
established in a June 1970 rating decision.  A 10 percent 
evaluation was assigned for this disability, which remains in 
effect.  

Severe lumbosacral strain is evaluated as 40 percent 
disabling, and is characterized by symptomatology such as 
listing of the whole spine to the opposite side, positive 
Goldthwait's sign, marked limitation of forward bending in 
standing position, loss of lateral motion with osteo-
arthritic changes, or narrowing or irregularity of the joint 
space, or some of these symptoms with abnormal mobility on 
forward motion.  Symptomatology including muscle spasm on 
extreme forward bending and loss of lateral spine motion, 
unilateral, in a standing position is evaluated as 20 percent 
disabling.  Characteristic pain on motion merits continuation 
of the 10 percent evaluation currently in effect.  38 C.F.R. 
§ 4.71a, Code 5295.  

The evidence shows degenerative arthritis of the lumbar 
spine.  Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under the 
appropriate codes for the specific joint or joints involved.  
If the limitation of motion is noncompensable, a rating of 10 
percent is for application for each such major joint or group 
of minor joints affected by limitation of motion, to be 
combined, not added under diagnostic code 5003.  Limitation 
of motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  In the absence of limitation of motion, a 20 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, 
with occasional incapacitating exacerbations.  A 10 percent 
evaluation is merited for X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups.  
38 C.F.R. § 4.71a, Code 5003.

Severe limitation of motion of the lumbar spine is evaluated 
as 40 percent disabling.  Moderate limitation of motion 
warrants a 20 percent evaluation.  Slight limitation of 
motion is evaluated as 10 percent disabling.  38 C.F.R. 
§ 4.71a, Code 5292.  

There are other factors which must be considered in addition 
to those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system 
is primarily the inability due to damage or an infection in 
parts of the system to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination, and endurance.  Weakness is as important as 
limitation of motion, and a part which becomes painful on use 
must be regarded as seriously disabled.  Factors to be 
considered include pain on movement, weakened movement, 
excess fatigability, and incoordination.  38 C.F.R. §§ 4.40, 
4.45.  Functional impairment due to pain must be considered.  
38 C.F.R. § 4.59.  

VA treatment records from 1999 and 2000 are negative for 
complaints, treatment, or findings regarding the lumbar 
spine. 

At the April 2000 VA examination, the veteran reported a 
condition of the lumbar spine from 1961.  He was not 
currently having any pain, weakness, fatigue, lack of 
endurance, or stiffness of his back.  The veteran had 
occasional lumbar strain, which flared up for a week or two 
at a time, and made him unable to perform functions.  He said 
that he had not received any treatment or surgery for this 
condition.  The veteran stated he was able to dress, shower, 
walk, drive a car, take out the trash, use a lawnmower, and 
garden.  When his musculoskeletal disabilities flared up, he 
would avoid some of those activities.  On examination, there 
was slight tenderness to palpation of the lower lumbar area.  
There did not appear to be any weakness.  Straight leg 
raising was negative bilaterally.  His flexion was to 85 out 
of 90 degrees, his extension was to 30 degrees, his right and 
left lateral flexion from zero to 35 degrees, and his right 
and left rotation to 35 degrees, which were all described as 
within normal limits.  The neurologic study stated that 
cranial nerves II through XII were grossly intact.  Muscle 
size, tone, and strength appeared normal.  Sensory function 
was intact, and reflexes appeared intact.  An X-ray study 
showed a normal amount of vertebra, with no evidence of acute 
fractures, dislocations, or spondylolisthesis.  There were 
very minimal osteoarthritic changes in the lumbar spine.  The 
diagnoses was lumbosacral spine condition.  

The Board finds that entitlement to an evaluation in excess 
of 10 percent for lumbar strain is not warranted.  The 
evidence shows that the veteran complained of some pain on 
palpation.  However, he did not have muscle spasm on extreme 
forward bending or loss of lateral spine motion.  
Furthermore, there is no listing of the whole spine to the 
opposite side, positive Goldthwait's sign, or marked 
limitation of forward bending in standing position.  Very 
minimal osteoarthritic changes have been shown on X-ray 
studies, but no evidence of narrowing or irregularity of the 
joint spaces.  Therefore, entitlement to an evaluation in 
excess of 10 percent is not warranted.  38 C.F.R. § 4.71a, 
Code 5295.  

The evidence also fails to establish entitlement to an 
increased evaluation under the rating codes for arthritis and 
limitation of motion of the lumbar spine.  The veteran 
retains 85 degrees of forward flexion, and full extension, 
lateral flexion, and rotation.  This equates to no more than 
slight limitation of motion, which merits a continuation of 
the 10 percent evaluation now in effect.  38 C.F.R. § 4.71a, 
Code 5003, 5292.  

Finally, the Board has considered the provisions of 38 C.F.R. 
§§ 4.40, 4.51, and 4.59 in reaching this decision, but they 
do not provide a basis for a higher rating.  The veteran 
reported occasional flare-ups in pain that would affect his 
activities of daily living.  However, the VA treatment 
records from 1999 to 2000 are negative for evidence of 
treatment for a flare-up.  The veteran denied currently 
having any pain, weakness, fatigue, lack of endurance, or 
stiffness of his back at the April 2000 VA examination.  
Furthermore, these symptoms were not objectively demonstrated 
on examination.  Therefore, 38 C.F.R. §§ 4.40, 4.51, and 4.59 
does not provide a basis for a higher evaluation.  









	(CONTINUED ON NEXT PAGE)



ORDER

Entitlement to an evaluation in excess of 30 percent for 
nephrolithiasis, recurrent with papillitis, is denied.

Entitlement to an evaluation in excess of 10 percent for 
duodenal ulcer, is denied.

Entitlement to an evaluation in excess of 10 percent for 
lumbar strain, with degenerative changes, is denied.



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

